DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the application filed on 8/19/2020.
Claims 1-16 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 12, and 15 are directed to a method and thus falls within the four statutory categories of patentable subject matter. Claim 15 includes the features of both claims 1 and 12, as well as additional features. Thus claim 15 will be used for the primary analysis described below.
Step 2A prong 1: The claims modify a primary bid for advertising opportunities based on various targeting characteristics. Users are filtered based on their characteristics. The primary bid is modified based on a user’s contextual variables, essentially bidding one amount for a user with one set of characteristics and another amount for a user with other characteristics. When a user matches the characteristics of one of the modified bidding parameters during an advertisement opportunity, a bid is calculated in accordance with the bid modification parameters. The specification sates that the invention “…generally relates to bidding of advertisement opportunities based on user characteristics (p.2).” Thus, 
Though lengthy and numerous, the following limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of the abstract idea: creating a first audience list, wherein creating the first audience list comprises: receiving primary filtering criteria for creating the first audience list; filtering a set of users based on the primary filtering criteria, wherein each user in the set of users is associated with user behavior data, wherein the primary filtering criteria is based on at least one characteristic of user behavior data; and identifying a plurality of users from the set of users based on filtering of the set of users, wherein the plurality of users constitutes the first audience list; receiving a primary bid value associated with the first audience list; specifying a first adjustment to the primary bid value based on a first contextual variable, wherein specifying the adjustment to the primary bid value based on the first contextual variable comprises: specifying an adjustment filtering criteria, wherein specifying the adjustment filtering criteria comprises receiving a selection of the following: an adjustment filter type and an adjustment filter parameter, wherein receiving the selection the adjustment filter type comprises receiving a selection of at least one from a group consisting of the following: an additional audience list based adjustment, keyword based adjustment, affinity based adjustment, web traffic history based adjustment, location based adjustment, and time based adjustment; wherein receiving the selection the adjustment filter parameter comprises receiving a selection of at least one from a group consisting of the following: at least one additional audience list, at least one keyword, at least one interest, at least one web domain, at least one web page, at least one location, and at least one time, and specifying an adjustment value to be applied to the primary bid value when the first contextual variable is detected in association with an advertisement opportunity, wherein specifying the adjustment value comprises receiving a specification of the following: specifying a percentage by which to adjust the primary bid value, such that the percentage can be specified as a positive value and a negative value, wherein an adjustment to the positive value indicates a multiplier to the primary bid value, and wherein an adjustment to the negative value indicates a divider of the primary bid value, and a blacklist indicator, wherein the blacklist indicator, upon activation, is configured to set the primary bid value to zero; specifying a second adjustment to the primary bid value based on a second contextual variable, wherein specifying the adjustment to the primary bid value based on the second contextual variable comprises: specifying an additional adjustment filtering criteria, wherein specifying the additional adjustment filtering criteria comprises receiving a selection of the following: an additional adjustment filter type and an additional adjustment filter parameter, and specifying an additional adjustment value to be applied to the primary bid value when the second contextual variable is detected; tracking an behavior of the plurality of users in the first audience list to detect the first contextual variable, wherein tracking the behavior of the plurality of users comprises: accessing content that has been accessed by a user of the plurality of users, determine keywords associated with the content,  associating the keywords with the user, establishing a profile for the user based on, at least in part, the keywords, associating the user with the first contextual variable when profile data for the user corresponds to the first contextual variable, and associating the user with the second contextual variable when profile data for the user corresponds to the first contextual variable; and generating a second audience list having users associated with the first contextual variable; generating a third audience list having users associated with the second contextual variable; specifying logical operations for combining the first adjustment and the second adjustment to the primary bid value; receiving a notification of the advertisement opportunity, wherein the advertisement opportunity comprises a user identifier; determining whether the user identifier is associated with a user at least one of the following: the first audience list, the second audience list, and the third audience list; transmitting the bid for the advertisement opportunity, wherein transmitting the bid for the advertisement opportunity comprises: calculating the bid, when the user identifier is associated with the first audience list, the second audience list, and the third audience list, by adjusting the primary bid value by the adjustment value and the additional adjustment value in accordance to the logical operations specified for combining the first adjustment and the second adjustment.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a computer, a slider configured to be manipulated in a positive and negative direction, webpage, tracking online behavior, and performing natural language processing on webpages to determine keywords. The computer is recited at a high level of generality and merely acts as a tool to implement the abstract idea. Further, it is not even clear which steps are even being performed by the computer. The content being accessed being a webpage is a general link to a particular 
Step 2B:  The claim(s), when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above regarding integration into of the abstract idea into a practical application, the additional elements of a computer amounts to mere instructions to apply the abstract idea using a generic computer as a tool. Further, accessing webpages merely provides a general link to particular technological environment or field of use. In additional to being insignificant extra solution activity manipulating a slider to adjust a value, tracking online behavior, and performing of natural language processing on webpages to determine keywords are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality. 
Evidence of being well-understood, routine, and conventional:
Manipulating a slider to adjust a value – See https://web.archive.org/web/20151007073215/https://www.nngroup.com/articles/gui-slider-controls/ - “Sliders are often the UI control of choice for letting users select a value or range from a fixed set of options.” – 2015; https://web.archive.org/web/20120408175729/https://docs.oracle.com/javase/tutorial/uiswing/components/slider.html - commonly used sliders in java programming – 2012; https://design.tutsplus.com/articles/stunning-knobs-sliders-and-lcd-style-displays--psd-15665 - sliders are common elements in real world interfaces – 2012;
	Tracking online behavior – See https://web.archive.org/web/20140217022853/https://www.cookielaw.org/google-analytics-eu-cookie-law/ - most modern websites have some kind of web tracking solution for collecting information about visitors to the site – 2014; https://www.informit.com/articles/article.aspx?p=31094 – cookies most common way to track users on the internet – 2003; https://brianclifton.com/pro-lounge-files/accuracy-whitepaper.pdf - 
	Performing of natural language processing on webpages to determine keywords - https://www.aclweb.org/anthology/E06-1030.pdf - Web text has been successfully used as
training data for many NLP applications, google indexed over 98 billion words from the web in 2003 – 2006; http://web.eecs.umich.edu/~michjc/papers/be_www2005.pdf - Many modern natural language-processing applications utilize search engines to locate large numbers of Web documents or to compute statistics over the Web corpus – 2005; https://www.programmableweb.com/news/how-5-natural-language-processing-apis-stack/analysis/2014/07/28 - Popular uses of NLP include content classification, sentiment analysis and automated summarization. For instance, media organizations may use NLP-based platforms to categorize, tag and summarize content, and many brands commonly employ tools that use NLP to determine if the social media buzz around their marketing campaigns is positive or negative – 2014; https://tanzu.vmware.com/content/blog/3-key-capabilities-necessary-for-text-analytics-natural-language-processing-in-the-era-of-big-data - common nlp tasks – 2014;
	The dependent claims, when considered individually and as an ordered combination do not remedy the shortcomings of the independent claims. Claims 2-11, 13, and 14 merely further limit the abstract idea and contain no additional elements. Claim 16 includes the additional elements of an interface manipulation of dragging and dropping and venn diagrams. The drag and drop operation and venn diagrams are recited at a high level generality and are considered insignificant extra solution activity which is further well-understood, routine, and conventional.
	Drag and drop - https://docs.oracle.com/cd/E19455-01/806-2915/6jc3nftmn/index.html - common desktop environment including drag and drop manipulations – 2014; https://web.archive.org/web/20121025161808/https://www.w3.org/wiki/PF/ARIA/BestPractices/DragDrop - Drag-and-drop operations are a common feature of Rich Internet Applications (RIAs). – 2012; https://web.archive.org/web/20130116152854/https://www.w3schools.com/html/html5_draganddrop.asp - drag and drop is a very common feature 2013;) 

	As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,870,577) in view of Wohlstadter (US 2014/0279048)

As per claim 1:

Yang teaches A method of bidding for advertisement opportunities, wherein the method is computer implemented, the method comprising: receiving a specification of a first audience list based on primary filtering criteria, wherein the first audience list comprises a plurality of users having user behavior data corresponding to the primary filtering criteria (C1L29-53; C3L48-C4L10; C6L2-L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.) receiving a primary bid value associated with the first audience list; (C10L35-60; In some implementations, a bid logic expression can include a base bid and one or more sub-expressions, with each sub-expression corresponding to a characteristic and indicating a respective change to the base bid conditioned on the characteristic having a particular attribute value.) specifying an adjustment to the primary bid value based on at least one contextual variable, wherein specifying the adjustment to the primary bid value based on the at least one contextual variable comprises (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) : specifying an adjustment filtering criteria, wherein specifying the adjustment filtering criteria comprises receiving a selection of the following: an adjustment filter type and an adjustment filter parameter, wherein receiving the selection the adjustment filter type comprises receiving a selection of at least one from a group consisting of the following: an additional audience list based adjustment, keyword based adjustment, affinity based adjustment, web traffic history based adjustment,
location based adjustment, and time based adjustment ( C5L66-C6L8; C10L35-60 A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. (Adjustment filter types) For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.) wherein receiving the selection the adjustment filter parameter comprises receiving a selection of at least one from a group consisting of the following: at least one additional audience list, at least one keyword, at least one interest, at least one web domain, at least one web page, at least one location, and at least one time, (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. The examiner interprets the selection of the adjustment parameter to include specific selections regarding locations interests, and inclusion in lists. For example, the bid request can include identifying information for multiple user lists including at least one user list that is associated with the user and at least one user list that is not associated with the user. As another example, the bid request can include an interest area associated with the user and at least one interest area not associated with the user. When the characteristic includes geo-location data, the bid request can include plural geo-locations including one location associated with the user/user device and at least one location at which the user is not currently located. As another example, the characteristic information can include a city or postal code associated with the user/user device and an indication that the exact location of the user/user device is known. When the bid request includes an indication that the exact location of the user is known, the content sponsor can provide a bid for a particular geographic area. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. As another example, the content sponsor can define a geographic area as a polygon and a bid that is conditioned upon the user being within the and specifying an adjustment value to be applied to the primary bid value when the at least one contextual variable is detected in association with an advertisement opportunity  (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%) wherein specifying the adjustment value comprises receiving a specification of the following: a percentage of adjustment for the primary bid value, wherein the percentage is configured to be either of a positive value and a negative value, wherein an adjustment to the positive value indicates a multiplier to the primary bid value, and wherein an adjustment to the negative value indicates a divider of the primary bid value; (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent.) and transmitting a bid for the advertisement opportunity, wherein transmitting the bid for the advertisement opportunity comprises: calculating the bid, when the at least one contextual variable is detected in association with the advertisement opportunity, by adjusting the primary bid value by the following: the multiplier associated with the adjustment value when the adjustment value is positive for the at least one contextual variable, and the divider associated with the adjustment value when the adjustment value is negative for the at least one contextual variable (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent.)
Yang does not expressly teach tracking online behavior by accessing sites that a user has accessed and associating keywords from those sites with users who visit the site.

 tracking an online behavior of the plurality of users in the first audience list to detect the at least one contextual variable, wherein tracking the online behavior of the plurality of users comprises: accessing a web page that has been accessed by a user of the plurality of users, performing natural language processing on the web page to determine keywords associated with the web page, and associating the keywords with the user (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords of webpages visited by users with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users who visit the site is the use of a known technique used to improve similar devices/methods in the same way.

Yang and Wohlstadter teach the limitations of claim 1. As per claim 2:

Yang further teaches wherein each of the primary filtering criteria and the adjustment filtering criteria is based on at least one characteristic of user behavior data (C1L29-53; C3L48-C4L10; C5L66-C6L8; C6L2-L7; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few (Adjustment filter types) For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.)

Yang and Wohlstadter teach the limitations of claim 2. As per claim 3:

Yang further teaches wherein the user behavior data comprises data corresponding to online activity performed by a user, wherein the at least one characteristic comprises at least one of the following: a domain name, a webpage identifier, a keyword, an affinity value of the keyword, a demographic variable, a psychographic variable, device data and a time corresponding to capture of the user behavior data C1L29-53; C3L48-C4L10; C5L66-C6L8; C6L2-L7; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a (Adjustment filter types) For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.)

Yang and Wohlstadter teach the limitations of claim 3. As per claim 4:

Yang further teaches wherein, the device data comprises at least one of the following: a device identifier associated with a user device, indicator of screen size of the user device, a network identifier associated with a communication network used for performing the online activity, an Internet Service Provider (ISP) associated with the communication network, an Operating System (OS) identifier of an OS installed on the user device and a browser identifier of a browser installed on the user device  (C7L4-19; The web page 202 is configured to send a content request 206 to a 

Yang and Wohlstadter teach the limitations of claim 1. As per claim 6:

Yang further teaches receiving a notification of the advertisement opportunity, wherein the advertisement opportunity is associated with the user having profile data satisfying the at least one contextual variable; and evaluating the at least one contextual variable based on at least one of the primary filtering criteria and the adjustment filtering criteria, wherein each of the primary filtering criteria and the adjustment filtering criteria comprises a preferable contextual variable, wherein transmitting the bid for the advertisement is further based on evaluation of the preferable contextual variable (C5L66-C6L8; C7L20-51;C8L6-19; C10L35-60; C11L6-60; In response to receiving the content request 206, the content server 208 can submit bid requests to multiple content sponsors. The content server 208 can identify content sponsors to which to send bid requests, such as content sponsors that have configured content campaigns that include selection criteria that match selection criteria associated with the content request 206. For example, the content server 208 can identify a first content sponsor 212 and a second content sponsor 213. For example, a first bid request 214 can be sent to the first content sponsor 212 and a second bid request 216 can be sent to the second content sponsor 213. The bid requests 214 and 216 can include an indication that the content server 208 is aware of an attribute (e.g., attribute value) for a particular characteristic associated with the requesting user device 204 without including an indication of the actual attribute value. For example, the bid requests 214 and 216 can indicate that a particular gender of either male or female is associated with the requesting user device 204 without indicating the actual gender. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a 

Yang and Wohlstadter teach the limitations of claim 6. As per claim 7:

Yang further teaches receiving a notification of the advertisement opportunity, wherein the notification comprises a user identifier corresponding to the user (C8L20-31; FIG. 2B illustrates an example system 230 for providing a bid request that includes multiple options. A web page 232 that includes a content slot 233 is displayed on a user device 234. The web page 232 is configured to send a content request 236 to a content server 238 for a content item to display in the content slot 233. The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000)). detecting presence of the user identifier in at least one of the first audience list and the second list, wherein transmitting the bid for the advertisement is based further on presence of the user identifier in at least one of the first audience list and the second list (C5L66-C6L8; C8L6-19; A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples.)

Yang and Wohlstadter teach the limitations of claim 1. As per claim 10:

receiving a notification of a win based on the bid (C8L54-C9L7; C12L7-10; claim 1; When a content sponsor wins an auction for which multiple bids for multiple scenarios are provided, the content sponsor is not given an indication as to which scenario was used in the auction, and therefore can't infer attribute information for the requesting user device. In some implementations, the content server 238 does not report a specific price paid by a content sponsor for an impression but rather reports payment in aggregate (e.g., by the hour or day) The content sponsor associated with the winning bid in the auction can be charged an amount that is based on a price indicated in an associated received conditional bid that specifies the specific attribute (e.g., value of the attribute). transmitting the advertisement to be based on receiving the notification of the win  (C7L1-2, C7L52-C8L5; A content item associated with a winning content sponsor 108 can be provided to the requesting user device 106. The content server 208 can determine an auction winner based on one or more factors (e.g., the first content sponsor 212) and thereby determine a content item 222 to provide in response to the content request 206. The content server 208 can provide the determined content item 222 to the user device 204, for presentation in the content slot 203, as illustrated by a presented content item 224.)

Yang and Wohlstadter teach the limitations of claim 10. As per claim 8:

Yang further teaches wherein the bid for the advertisement comprises the primary bid value-when the user identifier is present in the first audience list and absent in the second audience list ((C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range 

Yang and Wohlstadter teach the limitations of claim 10. As per claim 9:

Yang further teaches wherein the bid for the advertisement comprises the secondary bid value, wherein the user identifier is present in each of the first audience list and the second audience list ((C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). For example, a bid logic 

Yang and Wohlstadter teach the limitations of claim 1. As per claim 11:


wherein the user behavior data is anonymous (C8L20-31; The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,870,577) in view of Wohlstadter (US 2014/0279048) and in further view of Liu et al (US 8,914,500)

Wohlstadter further teaches establishing a profile for the user, wherein the profile comprises the keywords (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
The combination does not expressly teach adding users to lists based on determining whether a profile satisfies criteria.
Liu teaches determining the user profile satisfies the at least one contextual variable; and adding the user to a second audience list upon a determination that the at least one contextual variable is satisfied (C2L54-C3L2; claim 1; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is constructed from at least one existing list provided by a content provider, such as a remarketing list. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding users to lists based on characteristics as taught by Liu in order to provide audience-based advertising C2L8-10). Further, generating lists based on users having characteristics is the use of a known technique used to improve similar devices/methods in the same way.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,870,577) in view of Wohlstadter (US 2014/0279048) in view of Lacey et al (US 2014/0304069)

As per claim 12:

Yang teaches A method of bidding for advertisement opportunities, wherein the method is computer implemented, the method comprising: creating an audience list, wherein creating the first audience list comprises: receiving primary filtering criteria for creating the first audience list (C1L29-53; C3L48-C4L10; C6L2-L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.) filtering a set of users based on the primary filtering criteria, wherein each user in the set of users is associated with user behavior data, wherein the primary filtering criteria is based on at least one characteristic of user behavior data (C1L29-53; C3L48-C4L10; C6L2-L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a and identifying a plurality of users from the set of users based on filtering of the set of users, wherein the plurality of users constitutes the first audience list (C1L29-53; C3L48-C4L10; C6L2-L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.) receiving a primary bid value associated with the first audience list (C10L35-60; In some implementations, a bid logic expression can include a base bid and one or more sub-expressions, with each sub-expression corresponding to a characteristic and indicating a respective change to the base bid conditioned on the characteristic having a particular attribute value.) specifying a first adjustment to the primary bid value based on a first contextual variable, wherein specifying the adjustment to the primary bid value based on the first contextual variable comprises: (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid.): specifying an adjustment filtering criteria, wherein specifying the

adjustment filtering criteria comprises receiving a selection of the following: an adjustment filter type and an adjustment filter parameter, wherein receiving the selection the adjustment filter type comprises receiving a selection of at least one from a group consisting of the following: an additional audience list based adjustment, keyword based adjustment, affinity based adjustment, web traffic history based adjustment, location based adjustment, and time based adjustment (C5L66-C6L8; C10L35-60 A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. (Adjustment filter types) For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.) wherein receiving the selection the adjustment filter parameter comprises receiving a selection of at least one from a group consisting of the following: at least one additional audience list, at least one keyword, at least one interest, at least one web domain, at least one web page, at least one location, and at least one time (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, and specifying an adjustment value to be applied to the primary bid value when the first contextual variable is detected in association with an advertisement opportunity (C5L66-C6L8; C8L6-19; C10L35-60; wherein specifying the adjustment value comprises receiving a specification of the following: {…} specifying a percentage by which to adjust the primary bid value,  {…} configured to be manipulated in a positive direction and negative direction such that the percentage can be specified as a positive value and a negative value, wherein an adjustment to the positive value indicates a multiplier to the primary bid value, and wherein an adjustment to the negative value indicates a divider of the primary bid value (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent.) specifying a second adjustment to the primary bid value based on a second contextual variable, wherein specifying the adjustment to the primary  bid value based on the second contextual variable comprises(C5L66-C6L8; C8L6-19; C9L47-C10L60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. A bid request can include multiple types of characteristic information. For example, a bid request can indicate characteristic information of an age and a gender. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). As described below, a bid request can include multiple options and a content sponsor can bid on each of the multiple options) : specifying an additional adjustment filtering criteria, wherein specifying the additional adjustment filtering criteria comprises receiving a selection of the following: an additional adjustment filter type and an additional adjustment filter parameter, and specifying an additional adjustment value to be applied to the primary bid value when the second contextual variable is detected; (C5L66-C6L8; C8L6-19; C9L47-C10L60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by specifying logical operations for combining the first adjustment and the second adjustment to the primary bid value when calculating a bid; (C5L66-C6L8; C8L6-19; C9L47-C10L60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. A bid request can include multiple types of characteristic information. For example, a bid request can indicate characteristic information of an age and a gender. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). As described below, a bid request can include multiple options and a content sponsor can bid on each of the multiple options A bid logic expression can include, for example, one or more arguments, one or more operators, and one or more literal values. The operators can be, for example, relational operators (e.g., <, >, <=, >=, =, !=) and/or logical operators (e.g., AND, OR). An argument can correspond, for example, to a characteristic (e.g., gender). A literal value can correspond to a value to which a characteristic attribute is to be compared. For example, a gender attribute can be compared to "male" or "female", an age attribute can be compared to a particular age (e.g., twenty eight) or an age range (e.g., twenty to thirty). Logical operators can be used to create compound bid logic expressions. For example, if A, B, and C are bid logic expressions each relating to a single characteristic, a compound bid logic expression can be defined which has a form of A AND (NOT B) AND C, meaning a content sponsor desires expression A to be true, expression B to be not true, and expression C to be true.)  receiving a notification of the advertisement opportunity, wherein the  advertisement opportunity corresponds to the user having the profile that satisfies at least one of the following: the first contextual variable and the second contextual variable (C7L4-38; C8L6-53  A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A bid request can include multiple types of characteristic information. For example, a bid request can indicate characteristic information of an age and a gender. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). As described below, a bid request can include multiple options and a content sponsor can bid on each of the multiple options. FIG. 2B illustrates an example system 230 for providing a bid request that includes multiple options. A web page 232 that includes a content slot 233 is displayed on a user device 234. The web page 232 is configured to send a content request 236 to a content server 238 for a content item to display in the content slot 233. The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000). 
In response to receiving the content request 236, the content server 238 can submit a first bid request 240 to a first content sponsor 242 and a second bid request 244 to a second content sponsor 246. The bid requests 240 and 244 can each include a request for a bid for a first option (e.g., "Scenario1"), for a second option (e.g., "Scenario2") and one or more additional options (e.g., including some or all permutations of the known attributes). When multiple options are included in a bid request, one of the options (e.g., the second scenario in this example) can be associated with one or more attributes that are associated with the user device 234, while at least one of the attributes can be specifically selected as being not associated with the user device 234. For example, the gender of female, the age of 25-35, and the income of $25-35 k may be associated with the second scenario. When multiple scenarios are included in a bid request, one or more of the included scenarios can include plural attributes that are known not to be associated with the user device. For example, the first scenario is associated with a male transmitting the bid for the advertisement opportunity, wherein transmitting the bid for the advertisement opportunity comprises: calculating the bid, when the first contextual variable and the second contextual variable are detected in association with the advertisement opportunity, by adjusting the primary bid value by the adjustment value and the additional adjustment value in accordance to the logical operations specified for combining the first adjustment and the second adjustment (C5L66-C6L8; C8L6-53; C9L35-C10L60; C11L6-60; Fig 2B; Fig 2C; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent.)
Yang does not expressly teach tracking online behavior by accessing sites that a user has accessed and associating keywords from those sites with users who visit the site.
Wohlstadter teaches tracking an online behavior of the plurality of users in the first audience list to detect one of the following: the first contextual variable and the second contextual variable, wherein tracking the online behavior of the plurality of users comprises: accessing a web page that has been accessed by a user of the plurality of users, performing natural language processing on the web page to determine keywords associated with the web page, associating the keywords with the user and establishing a profile for the user (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.) 

	The combination does not expressly adjusting a value using a slider interface element.
	Lacey teaches a slider, wherein the slider is configured {to increase or decrease a value} (paragraph [0040]; Fig 1 Sliders 107 may be movable from left to right, and vice versa, in order to increase or to decrease a budget allocation to a particular ad product and/or to a particular option within an ad product. For example, slider 107a may be moved right to increase the allocation of budget to the Search ad product from 80% to, e.g., 90%, 95%, and so forth. Alternatively, slider 107a may be moved left to decrease the allocation of budget to the Search ad product from 80% to 70%, 65%, and so forth.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include modifying a value using a slider as taught by Lacey in order to provide a user with a way to adjust a value. Further, using a slider to adjust a value is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstader, and Lacey teach the limitations of claim 12. As per claim 13:

Yang further teaches calculating the bid, when only the first contextual variable is detected in association with the advertisement opportunity, by adjusting the primary bid value by the following: the multiplier associated with the adjustment value when the adjustment value is positive for the at least one contextual variable, and the divider associated with the adjustment value when the adjustment value is negative for the at least one contextual variable (C5L66-C6L8; C8L6-53; C9L35-C10L60; C11L6-60; Fig 2B; Fig 2C; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a 

Yang, Wohlstader, and Lacey teach the limitations of claim 12. As per claim 14:

Yang further teaches wherein transmitting the bid for the advertisement opportunity further comprises: calculating the bid, when only the second contextual variable is detected in association with the advertisement opportunity, by adjusting the primary bid value by the following: the multiplier associated with the additional adjustment value when the adjustment value is positive for the at least one contextual variable, and the divider associated with the additional adjustment value when the adjustment value is negative for the at least one contextual variable (C5L66-C6L8; C8L6-53; C9L35-C10L60; C11L6-60; Fig 2B; Fig 2C; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent.)


Claims 15 and 16 would be allowable if amended to overcome rejection(s) under 35 U.S.C. 101 set forth in this office action. The examiner finds that while each limitation can be found in the prior art individually, the combination of elements renders the claims non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 
/KAMBIZ ABDI/       Supervisory Patent Examiner, Art Unit 3688